Exhibit 10.3

FIRST AMENDMENT TO THE

PEPCO HOLDINGS, INC.

2014 MANAGEMENT EMPLOYEE SEVERANCE PLAN

This First Amendment (this “Amendment”) to the Pepco Holdings, Inc. 2014
Management Employee Severance Plan (the “Severance Plan”) is made, effective as
of March 23, 2016 (the “Effective Date”). Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the
Severance Plan.

WHEREAS, the Severance Plan provides that PEPCO HOLDINGS, INC. (the “Company”)
may amend the Severance Plan at any time, subject to certain exceptions; and

WHEREAS, the Compensation/Human Resources Committee of the Board of Directors of
the Company (the “Committee” and the “Board”, respectively) has recommended, and
the Board has determined, that it is in the best interests of the Company to
amend the Pepco Holdings, Inc. Retirement Plan to provide certain additional
benefits in lieu of severance benefits and that the Severance Plan shall be
amended to avoid a duplication of benefits; and

WHEREAS, the Board has delegated to the Chief Executive Officer of the Company
authority to amend the Severance Plan as provided below.

NOW, THEREFORE, the Severance Plan is hereby amended to add the following new
section immediately preceding the section titled: “Change in Control”:

 

Nonduplication of Benefits    Notwithstanding any other provision of the Plan,
any benefit payable to an individual covered under this Plan (including, but not
limited to, any Severance Cash Benefit or Special Good Reason Severance Benefit)
shall be reduced (but not below zero) by the amount, if any, payable to or on
behalf of such individual under Section 3.7 of Sub-Plan Four of the PHI
Retirement Plan (including as incorporated by reference into other sub-plans of
the PHI Retirement Plan), expressed in the form of a lump sum payable on the
first annuity starting date after the date such individual terminates
employment.



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Company has caused this Amendment to be signed this 23rd
day of March, 2016.

 

ATTEST:     Pepco Holdings, Inc. By:  

/s/ Jane K. Storero

    By:  

/s/ Joseph M. Rigby

        Jane K. Storero             Joseph M. Rigby         Secretary      
      Chairman of the Board, President                  and Chief Executive
Officer

 

2